This is a criminal action in which defendant was convicted of murder in the second degree. *Page 197 
From judgment that defendant be confined in the State's prison for a term of not less than fifteen, nor more than twenty years, defendant appealed to the Supreme Court.
Defendant's contention on his appeal to this Court that he is entitled to a new trial for errors committed on the trial in the Superior Court cannot be sustained.
There was no error in excluding the list of witnesses endorsed on the bill of indictment as evidence. Defendant's purpose in offering this list as evidence, as stated by his counsel, was to show that the grand jury did not examine all the persons whose names were endorsed on the bill of indictment as witnesses for the State, and that the solicitor had not called all these persons as witnesses on the trial. We are unable to see how any inference unfavorable to the State or favorable to the defendant could have been drawn from these facts by the jury. They were wholly irrelevant, and had no probative value as evidence.
There was no error in the charge of the court to the jury. Taken in its entirety the charge was free from error and was in full compliance with the statute. C. S., 564. The judgment is affirmed.
No error.